 


110 HR 224 IH: To provide that no Federal funds may be used for the design, renovation, construction, or rental of any headquarters for the United Nations in any location in the United States unless the President transmits to Congress a certification that the United Nations has adopted internationally-recognized best practices in contracting and procurement.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 224 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Stearns introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To provide that no Federal funds may be used for the design, renovation, construction, or rental of any headquarters for the United Nations in any location in the United States unless the President transmits to Congress a certification that the United Nations has adopted internationally-recognized best practices in contracting and procurement. 
 
 
1.Prohibition of Federal funds for the design, renovation, construction, or rental of any headquarters for the United Nations in any location in the United States 
(a)ProhibitionNo Federal funds may be used for the design, renovation, construction, or rental of any headquarters for the United Nations in any location in the United States. 
(b)ExceptionSubsection (a) shall cease to be effective if the President transmits to Congress a certification that the United Nations has adopted internationally-recognized best practices in contracting and procurement. 
 
